Per Curiam.
Not every violation of a statute is negligence per se. Only where the statute is a “safety statute,” designed to protect a class of persons from a par*756ticular type of harm, is a violation negligence per se, and then only when the violation results in that type of harm to someone in the protected class. Meihost v. Meihost (1966), 29 Wis. 2d 537, 139 N. W. 2d 116. We agree with the trial judge that the compulsory school attendance laws are not safety statutes.
The order is affirmed.